Per Curiam.
Defendant was tried by the court sitting without a jury and convicted of possession of d-lysergic acid diethylamide (LSD). MCLA § 335.106 (Stat Ann 1971 Cum Supp § 18.1106). On appeal defendant alleges that the trial court erred by admitting into evidence drugs improperly seized after an illegal arrest. The appellee has filed a motion to affirm the conviction and sentence.
Defendant was arrested as a result of a tip from a reliable informer that he was illegally selling a narcotic drug in a specified location. A police officer in Michigan may arrest a person when he has reasonable cause to believe that a felony has been committed and reasonable cause to believe that such person has committed it. MCLA § 764.15 (Stat Add 1954 Rev § 28.874). The facts available to the officers at the moment of arrest would warrant a man of reasonable caution in believing that an offense had been committed and as such they were privileged to search the arrestee’s person and seize any evidence to prevent its concealment or destruction. Chimel v. California (1969), 395 US 752 (89 S Ct 2034, 23 L Ed 2d 685); People v. Nelson (1970), 29 Mich App 251.
The motion to affirm the defendant’s conviction and sentence is granted.